Citation Nr: 1114334	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This claim originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded the issue of entitlement to service connection for heart disease, including hypertension, secondary to type 2 diabetes mellitus for further evidentiary development (this claim was previously remanded in August 2006 as well).  

In a December 2010 decision, the Board separated the claim into issues, granting service connection for heart disease, diagnosed as coronary artery disease (CAD) and cardiomyopathy, and remanding the issue of entitlement to service connection for hypertension for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is necessary.

A November 2006 VA examination report reflects the examiner's opinion that the Veteran's heart disease, including cardiomyopathy and CAD, which was diagnosed in 1991, is less likely than not secondary to diabetes, which occurred later in life in 1999 or 2000.  In a July 2007 addendum, the examiner opined that the Veteran's hypertension, which was diagnosed 17 years ago, is less likely than not secondary to the diabetes.

A February 2010 report completed by a panel of two VA examiners reflects their opinion that it is less likely than not that the Veteran's service-connected diabetes aggravated his hypertension.  The examiners observed that the diabetes was diagnosed in 1996 and hypertension in 2005.  The examiners further observed that the Veteran at present had extremely low blood pressure problems caused by his necessary CAD medication, and definitely had none of the hypertension problems he had experienced earlier.  The examiners noted that the Veteran is currently maintained on low doses of blood pressure medication and there is no objective evidence to support a finding of aggravation of hypertension.

In a January 2011 report,  after noting a review of the Veteran's claims file, a VA examiner opined that the Veteran's heart disease (CAD, congestive heart failure, and cardiomyopathy) does not worsen hypertension.  The examiner noted that, in fact, the reverse is true, that hypertension causes and worsens these types of heart diseases.  The examiner further noted that a graph of the Veteran's blood pressure readings at the Dallas VA Medical Center (VAMC) for the past two years does not indicate an upward trend (worsening).

Given the above, although the November 2006 VA examiner's opinion on whether the diabetes caused hypertension appears sound, the February 2010 VA examiners' opinion on aggravation is based in part on the misunderstanding that the hypertension was diagnosed in 2005.  In this regard, the record reflects that the hypertension was diagnosed in the early 1990s.  Indeed, an August 1993 VA hospital discharge summary reflects a diagnosis of hypertension, and a January 1997 private treatment note reflects that it was diagnosed in 1991.  As such, the examiners' opinion was based on an incomplete review of the claims file.  

Similarly, the January 2011 VA examiner appears to have neglected the fact that the more recent medical evidence indicates that instead of hypertension the Veteran may now have low blood pressure caused by his CAD medications.  In this regard, the examiner noted that a graph of the Veteran's blood pressure readings for the past two years did not indicate any worsening.  As such, the examiner's opinion appears to have been based on an incomplete review of the claims file.  

Given the above, the RO should obtain a supplemental opinion from the examiner who provided the January 2011 medical opinion that addresses the above points.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who provided the January 2011 medical opinion (or a comparable substitute if that examiner is unavailable) to obtain a supplemental opinion that addresses the etiology of the Veteran's hypertension.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (i.e., caused a permanent worsening beyond the natural progression of the disease) his hypertension.  The examiner is reminded that the record reflects that the Veteran's hypertension was diagnosed in the early 1990s.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected heart disease caused or aggravated (i.e., caused a permanent worsening beyond the natural progression of the disease) his hypertension.  The examiner is reminded that the recent medical evidence indicates that instead of hypertension the Veteran may now have low blood pressure caused by his CAD medications.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

